Affirmed and Opinion Filed October 30, 2014




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00001-CR

                          DUREY ATTA ALGHAYLAN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-61854-T

                             MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers
                                   Opinion by Justice Francis
       Durey Atta Alghaylan entered an open plea of guilty to aggravated assault with a deadly

weapon and was found guilty by the trial court. The trial court made a finding appellant used a

deadly weapon during commission of the offense and assessed punishment at ten years in prison.

       In his sole issue, appellant, who is not a citizen of the United States, contends the record

fails to reflect he was properly admonished on the deportation consequences of his guilty plea.

He claims that because “there can be no assurance that [his] guilty plea was voluntary,” we must

reverse his conviction.

       Article 26.13 of the Texas Code of Criminal Procedure requires certain admonishments

be given to a defendant who is pleading guilty or nolo contendere. TEX. CODE CRIM. PROC. ANN.

art. 26.13(a) (West Supp. 2013). Among other things, the trial court must admonish a defendant
of “the fact that if the defendant is not a citizen of the United States of America, a plea of guilty

or nolo contendere for the offense charged may result in deportation, the exclusion from

admission to this country, or the denial of naturalization under federal law[.]” Id. art. 26.13(a)(4);

see 8 U.S.C.A. § 1227(a)(2)(iii) (West 2005) (“Any alien who is convicted of an aggravated

felony at any time after admission is deportable.”). This admonition may be made orally or in

writing. TEX. CODE CRIM. PROC. ANN. art. 26.13(d). For written admonitions, the court “must

receive a statement signed by the defendant and the defendant’s attorney that he understands the

admonitions and is aware of the consequences of his plea.”            Id. art. 26.13(d).   A court’s

admonition that substantially complies with article 26.13(a) is sufficient. Id. art. 26.13(c). The

presence of article 26.13 admonitions in the record creates a prima facie showing that substantial

compliance occurred and the plea was both knowing and voluntary. Martinez v. State, 981
S.W.2d 195, 197 (Tex. Crim. App. 1998) (per curiam).              Once a prima facie showing is

established, the burden shifts to the defendant to demonstrate he did not fully understand the

consequences of his plea such that he suffered harm. Id.

       The record shows appellant and his trial counsel signed a written statement that

appellant’s rights had been explained to him, he had read the admonishments and warnings

regarding his rights, and his statements and waivers were knowingly, freely, and voluntarily

made with full understanding of the consequences.            The written statement included the

following:

       If you are not a citizen of the United States, a plea of guilty or nolo contendere
       may, and under current Federal Immigration rules is almost certain to, result in
       your deportation, removal, exclusion from admission to the United States, or
       denial of naturalization.

The record also shows that, during trial, appellant told the trial court he was not a citizen of the

United States but had a green card. The trial court said:



                                                 –2–
       I have to tell you that if you are not a citizen of the United States, a plea of guilty
       or nolo contendere may and under current immigration rules is almost certain to
       result in one of the following. One. You may be removed from the United States.
       Two. You may be denied your ability to become a United States citizen. And,
       three, if you are removed or do leave the United States, you might be denied the
       right to re-enter the United States. Do you understand?

Appellant responded that he understood.

       The record shows the trial court properly admonished appellant, both in writing and

orally, that his guilty plea might and most certainly would result in deportation, and therefore,

establishes a prima facie showing that appellant’s plea was made voluntarily and knowingly.

Because a prima facie showing exists, appellant had the burden to demonstrate he entered the

plea without knowing its consequences and was harmed. See Martinez, 981 S.W.2d at 197.

Having reviewed the entire record in this case, we conclude there is nothing that shows appellant

did not understand the immigration and deportation consequences of his guilty plea.

Consequently, he has not rebutted the prima facie showing of voluntariness. We overrule

appellant’s sole issue.

       We affirm the trial court’s judgment.




Do Not Publish                                        /Molly Francis/
TEX. R. APP. P. 47.2                                  MOLLY FRANCIS
                                                      JUSTICE
140001F.U05




                                                –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DUREY ALGHAYLAN, Appellant                         On Appeal from the 283rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00001-CR        V.                       Trial Court Cause No. F-12-61854-T.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Myers participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of October, 2014.




                                             –4–